Citation Nr: 1104319	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
bilateral hearing loss, rated as noncompensable since October 30, 
2006, and as 10 percent disabling since March 23, 2010.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to February 
1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Detroit, 
Michigan.

In June 2009, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided while at 
the RO.  A transcript of the hearing has been associated with the 
claims file.

In January 2010, the Board remanded these claims for additional 
development.  

During the pendency of this appeal, in August 2010, the RO 
increased the disability rating for bilateral hearing loss, from 
noncompensable to 10 percent disabling, effective March 23, 2010.  
However, as this grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The record shows that at his June 2009 Travel Board hearing 
before the Board, the Veteran reported that he had been forced to 
leave his profession as an educator due to his service-connected 
hearing loss disability.  A TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of 
entitlement to a TDIU rating has been raised by the record. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from October 30, 2006, to March 23, 2010, the 
Veteran's service-connected bilateral hearing loss has been 
manifested by no more than auditory acuity level II in the right 
ear and level II in the left ear or auditory acuity level I in 
the right ear and level VI in the left ear.

2.  For the period since March 23, 2010, the Veteran's 
service-connected bilateral hearing loss has been manifested by 
no more than auditory acuity level III in the right ear and level 
V in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
bilateral hearing loss from October 30, 2006, to March 23, 2010, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.85, 4.86 Diagnostic Code 6100 (2010).

2.  The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss from March 23, 2010, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify 
the claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2007; rating decisions 
in May 2007 and August 2010; and a statement of the case in 
February 2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the November 2010 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the 
Veteran's symptoms with criteria listed in VA's Schedule for 
Rating Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  When rating a 
service-connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
there is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral defective 
hearing range from 0 percent to 100 percent.  The basic method of 
rating hearing loss involves audiological test results of organic 
impairment of hearing acuity measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To rate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  
38 C.F.R. § 4.85 (2010).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing.  When the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86 (2010).  In this case, the 
Veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method only.
  
October 30, 2006, to March 23, 2010 

The Veteran's bilateral hearing loss was rated as noncompensable 
from October 30, 2006, to March 23, 2010.   

The record reflects that the Veteran underwent private 
audiological evaluations in May 1999 and October 2006.  
Audiometric results were given for the frequencies of 1000, 2000, 
and 4000 Hertz, but not for the 3000 Hertz frequency.  It is also 
unclear whether the speech discrimination percentages of each ear 
were derived from the Maryland CNC speech recognition test.  
Because all of the numerical results of the examinations that are 
required for VA rating purposes were not included in the reports 
of evaluation, this information is of limited value in terms of 
evaluating the Veteran's entitlement to an initial compensable 
disability rating for his bilateral hearing loss for the period 
under consideration.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The Veteran underwent VA audiological examination in May 2007.  
At that time, the pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
60
75
LEFT
25
35
70
75
80

The averages were 55 in the right ear and 65 in the left ear.  
Speech recognition ability was 92 percent in the right ear and 60 
percent in the left ear. 

For the right ear, the average pure tone threshold of 55 
decibels, along with a speech discrimination rate in the 92 
percentile, warrants a designation of Roman Numeral I.  38 C.F.R. 
§ 4.85, Table VI (2010).  For the left ear, the average pure tone 
threshold of 65 decibels, along with a speech discrimination rate 
in the 60 percentile, warrants a designation of Roman Numeral VI.  
38 C.F.R. § 4.85, Table VI (2010).  Where the right ear is Roman 
Numeral I, and the left ear is Roman Numeral VI, the appropriate 
rating is zero percent under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85, Table VII (2010).

The Veteran again underwent VA audiological examination in August 
2008.  At that time, the pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
55
90
LEFT
20
35
70
75
95

The averages were 58.75 in the right ear and 68.75 in the left 
ear.  Speech recognition ability was 96 percent in the right ear 
and 92 percent in the left ear. 

For the right ear, the average pure tone threshold of 58.75 
decibels, along with a speech discrimination rate in the 96 
percentile, warrants a designation of Roman Numeral II.  
38 C.F.R. § 4.85, Table VI (2010).  For the left ear, the average 
pure tone threshold of 68.75 decibels, along with a speech 
discrimination rate in the 92 percentile, also warrants a 
designation of Roman Numeral II.  38 C.F.R. § 4.85, Table VI 
(2010).  Where the right ear is Roman Numeral II, and the left 
ear is Roman Numeral II, the appropriate rating is 0 percent 
under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).

The Veteran also submitted post-service VA medical records dated 
from March 2008 to August 2008 in support of his claim.  However, 
those records merely show that the Veteran received periodic 
treatment for his bilateral hearing loss in the form of hearing 
aids.  The records contain no audiometric data for rating 
purposes, nor do they contain any opinion regarding the effect of 
the Veteran's hearing loss on his occupational functioning and 
daily activities.

During his June 2009 hearing, the Veteran reported that he had 
difficulty understanding speech, particularly while using a 
telephone.  He also indicated that he had to leave his profession 
as an educator because of the difficulty he experienced with his 
hearing loss.  The Veteran's spouse added that his hearing loss 
affected their ability to attend social gatherings and visits to 
public places, such as restaurants, because he would not 
understand speech in conjunction with certain background noises.

The United States Court of Appeals for Veterans Claims (Court) 
has held that an audiologist must provide a description of the 
functional effects caused by a hearing loss disability.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).   Neither the May 
2007 nor the August 2008 VA examination reports provide a 
description of the functional effects of the Veteran's hearing 
loss disability.  However, both the Veteran and his spouse set 
forth such functional effects in great detail during his June 
2009 hearing.  The Board finds that this is sufficient to comply 
with the applicable VA policies.  See Martinak, 21 Vet. App. at 
455 (VA audiologist's indication in report that Veteran's hearing 
loss affected his ability to sleep was sufficient to comply with 
requirements of VA's own internal guidance documents that VA 
audiologists describe the effects of a hearing disability on 
occupational functioning and daily activities).

The Board is sympathetic to the Veteran's contentions regarding 
the severity of his service-connected hearing loss.  However, 
according to the audiometric test results, as compared to the 
rating criteria, an initial compensable disability rating may not 
be granted for the period under consideration. 

In sum, the weight of the credible evidence demonstrates that the 
Veteran's bilateral hearing loss does not warrant an initial 
compensable rating under Diagnostic Code 6100 for the period 
under consideration.  As the preponderance of the evidence is 
against the claim for an increased initial rating, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

March 23, 2010, to Present 

The Veteran's bilateral hearing loss has been rated as 10 percent 
disabling since March 23, 2010.

The Veteran underwent VA audiological examination in March 2010.  
The Veteran reported bilateral hearing loss with the left ear 
being more severe.  He added that he would have difficulty 
hearing in the presence of background noise, on the telephone, 
and with his wife's voice.  At that time, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
55
80
LEFT
30
40
75
80
80

The averages were 68.75 in the right ear and 55 in the left ear.  
Speech recognition ability was 88 percent in the right ear and 68 
percent in the left ear. 

For the right ear, the average pure tone threshold of 68.75 
decibels, along with a speech discrimination rate in the 88 
percentile, warrants a designation of Roman Numeral III.  
38 C.F.R. § 4.85, Table VI (2010).  For the left ear, the average 
pure tone threshold of 55 decibels, along with a speech 
discrimination rate in the 68 percentile, warrants a designation 
of Roman Numeral V.  38 C.F.R. § 4.85, Table VI (2010).  Where 
the right ear is Roman Numeral III, and the left ear is Roman 
Numeral V, the appropriate rating is 10 percent under Diagnostic 
Code 6100.  38 C.F.R. § 4.85, Table VII (2010).

The VA audiologist elicited from the Veteran that he had 
difficulty understanding speech with background noise and over 
the phone.  This is sufficient to comply with the applicable VA 
policies.  See Martinak, 21 Vet. App. at 455.

The Board is sympathetic to the Veteran's contentions regarding 
the severity of his service-connected hearing loss.  However, 
according to the audiometric test results, as compared to the 
rating criteria, a disability rating in excess of 10 percent may 
not be granted for the period under consideration. 

In sum, the weight of the credible evidence demonstrates that the 
Veteran's bilateral hearing loss does not warrant a disability 
rating in excess of 10 percent under Diagnostic Code 6100 for the 
period under consideration.  As the preponderance of the evidence 
is against the claim for an increased initial rating, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 
Vet. App. at 49.

Extra-schedular Consideration 

The Board finds no evidence that the Veteran's service-connected 
bilateral hearing loss presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected hearing loss disability do not 
result in a marked functional impairment to a degree other than 
that addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, 
the degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  The Board finds that the evidence does not show frequent 
hospitalization due to the bilateral hearing loss or that the 
disability causes marked interference with employment beyond that 
envisioned by the schedular rating already assigned.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 


ORDER

An initial compensable disability rating for bilateral hearing 
loss from October 30, 2006, to March 23, 2010, is denied.  

A disability rating in excess of 10 percent for bilateral hearing 
loss since March 23, 2010, is denied.


REMAND

Unfortunately, a remand is required in this case is needed prior 
to further disposition of the claim for TDIU.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010). 

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991). 

In this case, the Veteran has been assigned a 10 percent 
disability rating for bilateral hearing loss.  The combined 
disability rating is 10 percent.  38 C.F.R. § 4.25, Table I, 
Combined Ratings Table (2010).  The Veteran does not currently 
meet the percentage criteria laid out in 38 C.F.R. § 4.16(a) 
(2010).

However, even if the Veteran does not meet the percentage 
criteria laid out in 38 C.F.R. § 4.16(a), if his service-
connected disabilities nevertheless prohibit him from sustaining 
gainful employment, a TDIU rating may still be assigned if his 
service-connected disabilities prevent him from securing or 
following a substantially gainful occupation.  38 C.F.R. 
§ 4.16(b) (2010).  The Veteran alleges that he had to leave the 
teaching profession due to his service-connected bilateral 
hearing loss and that he was currently unemployable because it 
was extremely difficult for him to hear.  Therefore, in January 
2010, the Board remanded the claim for an examination in order to 
ascertain the impact of his service-connected disability on his 
unemployability.  The examiner was requested to opine as to the 
impact of the Veteran's hearing loss on his ability to engage in 
substantially gainful employment and was specifically requested 
to make an assessment of the Veteran's employment history, 
educational background, and daily functioning in relation to his 
hearing loss as well as disregard the Veteran's age and any of 
his nonservice-connected disabilities.  In a November 2010 
addendum to the March 2010 VA examination, the examiner stated 
that reasonable accommodations provided by employers along with 
hearing aids and assistive listening devices would enable 
individuals with hearing loss to obtain and maintain gainful 
employment.  She also noted that there were many examples of 
individuals with hearing loss who were successful and had 
prestigious employment positions, including past Presidents, 
actors, and Miss America.  She concluded that hearing loss alone 
did not preclude substantial gainful employment regardless of 
age, employment history, and/or educational background.  The 
examiner provided a very general opinion regarding the impact of 
hearing loss on employability and did not take into consideration 
the Veteran's particular circumstances in rendering her opinion.  
The lack of an opinion as to whether the Veteran specifically was 
unemployable solely due to his service-connected hearing loss 
renders the November 2010 VA examination inadequate because it 
failed to provide the opinion requested in the previous Board 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains 
unclear to the Board whether the Veteran's service-connected 
disability prohibits him from sustaining gainful employment, the 
Board finds that a remand for an examination to assess the 
overall effect of the Veteran's service-connected disability 
alone on his ability to obtain and retain employment is 
necessary.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC shall make arrangements with 
the appropriate VA medical facility for the 
Veteran to be afforded an examination to 
ascertain the impact of his service-connected 
disabilities on his unemployability.  The 
claims folder should be reviewed and that 
review should be indicated in the examination 
report.  The examiner must evaluate and 
discuss the effect of all of the Veteran's 
service-connected disabilities on his 
employability.  The examiner should opine as 
to whether it is as likely as not (50 percent 
or more probability) that the Veteran's 
service-connected disability (bilateral 
hearing loss) without consideration of his 
non-service-connected disabilities, renders 
him unable to secure or follow a substantially 
gainful occupation.  The rationale for any 
opinion should be provided.  An assessment of 
the Veteran's employment history, educational 
background, and day-to-day functioning in 
relation to his bilateral hearing loss should 
be provided.  In forming the opinion, the 
examiner should disregard both age and 
nonservice-connected disabilities of the 
Veteran.
 2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further claim  
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  Claims 
remanded by the Board or the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010). 


 Department of Veterans Affairs


